Fish, C. J.
(After stating the facts.)
1. The judge’s order dismissing the motion for a new trial recites that the movant had failed to make out and tender a brief of evidence for approval by the court within the time prescribed by *401a previous order. This being true, of course the motion was properly dismissed..
2. The court did not err in striking, on demurrer, paragraphs 6 and 7 of the answer. If the defendant was damaged’ because it manufactured, at an expense of five hundred dollars, a large part of the articles purchased from-the plaintiff into hames, and lost the cost of manufacturing many of these hames, because, after being' sold, they were returned by the customers who had purchased them, and lost the cost of manufacturing many others because it was unable to sell them, it was necessary, in order for the damages thus sustained to be estimated, that the total number of hames manufactured, the number that the defendant sold and had to take back, and the number e which it was unable to sell, should be disclosed. From the plea it did not appear that the expense of manufacturing the hames was a total loss to the defendant, but only that it lost the cost of manufacturing an undisclosed number of them, simply designated by the indefinite word “many,” in the plea. This plea was demurred to upon the ground that it was “too vague and uncertain and [did] not definitely set up or show the amount or value of the goods alleged to have been thrown back on defendant’s hands by reason of defective iron.” The plea was “too vague and indefinite,” and while the demurrer, when it undertook to point out wherein it was vague and indefinite, did so only as to one of the allegations of the plea, it was sufficient to call for more specific and definite allegations as to damages sustained by defendant in consequence of having used the materials purchased of the plaintiff in the manufacture of hames. It is very clear that’the mere general allegation that defendant’s reputation as a manufacturer, and the sale of its manufactured products, were injured in the sum of five hundred dollars, by reason of the defective condition of the articles which it purchased from the plaintiff qnd used in'manufacturing such products, set forth no data from which such damages could be computed.

Judgment affirmed.


All the Justices concur.